309 F.3d 329
Jennifer GRATZ and Patrick Hamacher, for themselves and all others similarly situated, Plaintiffs-Appellants (Nos. 01-1333 and 01-1418) Plaintiffs-Appellees (No. 01-1416)v.Lee BOLLINGER, et al., Defendants-Appellees (Nos. 01-1333 and 01-1418) Defendants-Appellants (No. 01-1416)Ebony Patterson, et al., Defendants-Appellees (No. 01-1333) Intervening Defendants (No. 01-1416) Intervening Defendants-Appellees (No. 01-1418) Intervening Defendants-Appellants (No. 01-1438)Barbara Grutter, Plaintiff-Appellee (Nos. 01-1447 and 01-1516)Lee Bollinger, et al. Defendants-Appellants (No. 01-1447)Kimberly James, et al., Intervening Defendants-Appellants (No. 01-1516)
No. 01-1333.
No. 01-1416.
No. 01-1418.
No. 01-1438.
No. 01-1447.
No. 01-1516.
United States Court of Appeals, Sixth Circuit.
November 16, 2001.

Before: MARTIN, Chief Circuit Judge BOGGS, SILER, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, and GILMAN, Circuit Judges.

ORDER

1
These consolidated matters now come before the court upon the motion of Plaintiff-Appellee Grutter (Nos. 01-1447/1516) for an order terminating this court's previously entered stay of the injunction issued by the district court, and upon the joint motion of the University defendants to expand the time allotted for oral argument. By order of October 19, 2001 the court had directed that these appeals be heard by the court sitting en banc.


2
On April 5, 2001 a panel of the court considered a motion of the University defendants in No. 01-1447 requesting a stay of the order of the district court. Having found that motion well taken, the court ordered the injunction stayed during the pendency of the appeal. The court has now considered the instant motion to terminate that stay and the response filed in opposition to the motion. A majority of the judges in regular active service having voted against the motion,


3
IT IS ORDERED that the motion to terminate the stay be, and it hereby is, DENIED.


4
Upon consideration of the defendants' motion to enlarge the time for oral argument and having considered as well the response to the motion, a majority of the judges in regular active service have voted that oral argument proceed as follows:


5
In Nos. 01-1333/1416/1418, Gratz, et al. v. Bollinger, et al.


6
Plaintiffs will have 20 minutes for argument


7
University defendants will have 15 minutes for argument


8
Intervening minority students will have 5 minutes for argument


9
In No. 01-1438, Gratz, et al. v. Bollinger, et al. Intervening minority students will have 15 minutes for argument (including any argument time ceded to the University defendants)


10
Gratz appellees will have 15 minutes for argument


11
In Nos. 01-1447/1516, Grutter v. Bollinger, et al.


12
University defendants will have 20 minutes for argument (including any argument time ceded to intervening minority students)


13
Plaintiff will have 20 minutes for argument


14
Oral argument will be held in Cincinnati, Ohio on Thursday, December 6, 2001, beginning at 1:30 P.M. The argument will be held in Room 403, Potter Stewart United States Courthouse. The cases will be called as shown above.